

116 HR 8442 IH: Ovarian and Cervical Cancer Awareness Act of 2020
U.S. House of Representatives
2020-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8442IN THE HOUSE OF REPRESENTATIVESSeptember 29, 2020Ms. Velázquez (for herself and Mr. San Nicolas) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to provide for activities to increase the awareness and knowledge of health care providers and women with respect to ovarian and cervical cancer, and for other purposes.1.Short titleThis Act may be cited as the Ovarian and Cervical Cancer Awareness Act of 2020.2.FindingsThe Congress finds as follows:(1)Ovarian and cervical cancers are among the most destructive gynecological forms of cancer.(2)Ovarian cancer causes more deaths than any other cancer of the female reproductive system.(3)The main methods used to screen for ovarian cancer are pelvic exams, ultrasounds, Pap smears, and blood tests such as cancer antigen-125 (CA–125).(4)Most women who develop invasive cervical cancer have not had regular cervical cancer screening.3.PurposesThe purposes of this Act are the following:(1)Raising awareness about ovarian and cervical cancers.(2)Raising awareness about the importance (especially for those women who have a family history of cancer or are otherwise at higher risk) of frequent consultation with a physician and the possibility of screening (through tests such as pelvic exams, ultrasounds, Pap smears, and blood tests such as cancer antigen-125) for ovarian, cervical, and other gynecologic cancer.(3)Promotion of early detection methods for ovarian and cervical cancer.(4)Ensuring that special emphasis is given to ovarian and cervical cancer under the public awareness campaign carried out by the Secretary of Health and Human Services under section 317P(d) of the Public Health Service Act (42 U.S.C. 247b–17(d); commonly referred to as Johanna’s Law).4.Increasing public awareness of ovarian and cervical cancerSection 317P(d) of the Public Health Service Act (42 U.S.C. 247b–17(d); commonly referred to as Johanna’s Law) is amended—(1)in paragraph (1)(A), by striking with respect to gynecologic cancers and inserting with respect to ovarian, cervical, and other gynecologic cancers; and(2)in paragraph (1), by adding at the end the following:(D)Low-income womenActivities under the national campaign under subparagraph (A) shall include public service announcements under subparagraph (C) targeted to low-income women..5.Sense of CongressIt is the sense of the Congress that funding by the Centers for Disease Control and Prevention of gynecologic cancer education and awareness efforts should reflect the fact that ovarian and cervical cancers are the most deadly of the gynecologic cancers.